Btjllaiib, J.,
delivered the opinion of the court.
This suit was instituted to recover of the defendant the sum of three hundred and sixty dollars, under a contract to put up a steam engine, and for additional or extra work done in consequence of a change in the plan of the work by the defendant. The defendant first denies that he owes any thing, and then avers that the plaintiff owes him two hundred dollars for a horse borrowed of him, which was badly used, was foundered and died. He next alleges that if ever he did employ the plaintiff to do any such work, it was so badly and negligently done that the plaintiff is not entitled to be paid therefor. He finally pleads the prescrip*594tion of one year and relies on articles 3499, 3500 of the La. Code.
It is no bar to the plaintiff’s right to recover the full amount of his claim, that he presented an account for a smaller sum to avoid litigation and ob tain a prompt settlement of his demand.
The clause of the article 3499 of the Lu. Code ■which provides that actions of workmen, laborers and servants for the payment of their wages shall be prescribed in one year, does not apply to an action for work done under a specific contract or by the
There was judgment in favor of the plaintiff for four hundred and ninety dollars, and the defendant appealed. The evidence fully supports the judgment of the court. The contract was proved and that the work was well done. The delay and extra work were occasioned by the defendant himself. His counsel relies on the fact proved by one of the witnesses, that the plaintiff made out an account in which no charge was made for extra work. We think this ought not to prejudice bis rights. It appears that he made out the account in that way at the suggestion of the defendant and in order to avoid litigation. It was but a conditional offer to leave the question of extra work open until the defendant should be paid by the sugar refinery. We cannot regard it as a release. If the defendant had paid the account as made out and presented, it might bave varied the case.
The article of the code relied on does not sustain the defendant. That article provides that the action of workmen, laborers and servants for the payment of their wages shall be prescribed in one year. This action is not for wages, it is for work done under a specific contract. In the case of Nichols vs. Hanse et al. 8 N. S. 492, to which we are referred by the defendants counsel, the plaintiff was employed by the month at certain monthly wages agreed on by the parties, and this court held that the prescription of one year applied. But in this case it is totally different, the plaintiff was an undertaker of a job.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.